Goldmann, S. J. A. D.
(dissenting). At the general election of 1966 the voters of Brick Township adopted Mayor-Council Plan B of the Optional Municipal Charters Law (the Faulkner Act, N. J. S. A. 40:69A-i et seq.), the council to consist of seven councilmen-at-large. A charter commission, duly elected pursuant to N. J. S. A. 40 :69A-1 and 2, had so recommended in its report filed in accordance with N. J. 8. A. *40740:69A-10. It had specified a seven-member council, as permitted by N. J. S. A. 40 :69A-13.
There were 26 candidates for the office of councilman-at-large at the municipal election held May 9, 1967. Only three candidates received a majority of the votes cast, as determined by tlie formula set out in the final sentence of V. J. S. A. 40:69A-160. Appellants were the next four highest, followed by the four respondents. The township clerk having requested an opinion, the township solicitor ruled that a run-off election was necessary because only three candidates had received a clear majority.
The township then filed an action for declaratory judgment, joining as parties the eight candidates who received the greatest number of votes, but not a majority vote, at the May 9 election. The township prayed for a declaration of the rights of the parties and to have the court construe the legislative intent of N. J. S. A. 40 :69A-160 in the circumstances here present where only throe candidates had obtained a majority vote. Following argument, the Law Division judge entered judgment declaring that (1) in the case of an election for seven councilmen-at-large, N. J. S. A. 40 :69A— 160 requires that seven candidates receive a majority vote: (2) a run-off election be held on June 13, 1967, and (3) the eight candidates individually named as parties to the action should be the candidates for election as eouncilmen-at-large at such election and that the four receiving the greatest number of votes be declared elected. This appeal followed.
The Faulkner Act was the result of the work done by the Commission on Municipal Government appointed pursuant to L. 1948, J. R. No. 1. Tn its final report of February 1 4, 1949, which included a draft of proposed legislation, the Commission proposed, in section 8-9, that any municipality adopting the so-called Strong Mayor Plan A (sections 3-1 to 21) or the Council-Manager Plan (sections 5-1 to 22) — under each of which plans the municipal council was to consist of five members—“the candidates receiving the greatest number and a majority of votes cast shall lie elected to the *408respective offices; provided, however, that if two or more candidates for the office of councilman receive a majority of the votes cast in the election, the five candidates receiving the greatest number of votes shall be elected.” Section 8-10 of the Commission draft proposed that if in any municipal election a sufficient number of candidates did not receive a majority of the votes cast to elect the required number of councilmen, a run-off election be held on the fifth Tuesday nest following. Candidates not elected at the first election, equal in number to twice those remaining to be elected and who received the greatest number of votes, were to be the candidates at the run-off election. Those receiving the greatest number of votes at the run-off election were to be declared elected to the office or offices to be filled.
The Commission draft was introduced as Assembly Bill No. 300 on March 7, 1949. In its amended form, this bill became chapter 210 of the Laws of 1950. One of the significant amendments to the bill was that relating to section 1-13, now N. J. S. A. 40:69A—13. It provided that if the charter commission recommended adoption of any of the optional forms of government set out in articles 4, 5, 6, 7, 8, 10, 11 or 12 of the act, “it may also specify that the municipal council shall consist of seven or nine members instead of five members as provided in said articles,” or if it recommended adoption of any of the optional forms in articles 13, 14, 15 or 16, “it may also specify that the council shall consist of five or seven members instead of three members as provided in said articles.” Section 1-13 of Assembly 300 had contained no such provision.
Article 4 deals with Mayor-Council Plan B, adopted by the voters of Brick Township. Assembly 300 originally proposed in section 4r-3 that the council in such municipality shall consist of five members to be elected at large. This was amended in L. 1950, c 210, § 4r-4, now N. J. S. A. 40 :69A-52, to read that the council consist of five members, unless pursuant to the authority granted under sections 1-13 or 1—19 (N. J. S. A. 40 :69A—13 and 19) the municipality was *409to bo governed by a council of seven or nine members, to be elected at large. Similar changes from the original proposal were, in conformity with the changed language of section 1-13, made in sections 5-5 (Mayor-Council Plan C, N. J. S. A. 40:69A-59), 6-5 (Mayor-Council Plan D, N. J. S. A. 40:69A-65), 7-4 (Mayor-Council Plan E, N. J. S. A. 40: 69A-71), 8-5 (Mayor-Council Plan F, N. J. S. A. 40:69A-78), 10-3 (Council-Manager Plan B, N. J. S. A. 40:69A-101), 11-4 (Council-Manager Plan C, N. J. S. A. 40 :69A-107), 12-1 (Council-Manager Plan B, N. J. S. A. 40 :69A-112), 14-3 (Small Municipality Plan B, N. J. S. A. 40 :69A—135) and 16-3 (Small Municipality Plan 13, N. J. S. A. 40:69A—146). And see N. J. S. A. 40:69A-114.3 added by L. 1953, c. 254. Further, L. 1950, c 210 made the following changes in Assembly 300: sections 13-3 (Small Municipality Plan A, N. J. S. A. 40:69A-117) and 15-3 (Small Municipality Plan C, N. J. S. A. 40:69A—141) were amended to permit the election of four or six councilmen-at-large, instead of two, where the electorate so provided in adopting the optional plan.
Although the Legislature made extensive changes in the language of section 8-9 of Assembly Bill No. 300, in the manner about to be indicated (N. J. S. A. 40:69A-160), to provide for a situation where, in the case of a municipal council consisting of two, three, four or five council mon-atlarge, that number of candidates failed to obtain a majority of the votes cast, it made no similar provision where there were seven or nine eouncilmen to be elected. This was undoubtedly an oversight. There is no logic in holding that the Legislature deliberately intended not to provide for a situation where there was a seven or nine-man council. It had said that a charier commission could recommend a council of that size and that the voters could adopt such recommendation. It had specifically mentioned governing bodies of seven or nine couneilmen-at-large in the several sections of the act referred to. 1 perceive nothing in reason that should stay our hand in filling the gap in N. J. S. A. 40 :69A-160 when *410the legislative purpose is so manifest. The Faulkner Act must be read as a whole; its provisions should not be read in isolation. The in pari materia principle applies.
The provisos of N. J. S. A. 40:69A—160 were written into Assembly 300 and appear in section 17-11 of L. 1950, c. 210, the origiual act. N. J. S. A. 40:69A-160 directs that candidates at large receiving the greatest number and the majority of the votes cast shall be elected, provided that if
(a) five are to be elected and two or more candidates receive a majority, the five highest candidates shall be declared elected, or
(b) JTour are to be elected and two or more receive a majority, the four highest shall be elected, or
(c) Three are to be elected and one or more receive a majority, the three highest shall be elected, or
(d) Two are to be elected and one or more (sic) receive a majority, the two highest shall be elected.
The pattern is obvious. Run-off elections are to be avoided where (1) an odd number of councilmen are to be elected, and one less than the majority of that number receive a majority of the votes cast, and (2) an even number are to he elected, half that number receive a majority. The question that naturally suggests itself is, why should the odd-numher exception not apply in the case of a seven- or nine-man council ?
If it he suggested that the failure of N. J. S. A. 40:69A-160 to deal with a governing body of seven or nine councilmen-at-large reflects a possible legislative concern for the relation between population and the number of members who will constitute such a body, the answer is that no analysis of the Faulkner Act will support such a conclusion. The Legislature expressly provided that a municipal council of seven or nine is available to a small municipality if the charter commission so recommends and the electorate accepts the recommendation. On the other hand, the voters of a large municipality are privileged to adopt an optional plan with a governing body of only five councilmen-at-large.
*411This court has dealt with the Faulkner Act on several occasions in the past. A fresh examination of the act in its entirety is productive of nothing which in good reason would support our now concluding that the indicated legislative omission in N. J. S. A. 40:69A-160 was anything other than inadvertent.
Although it may be argued that it is for the Legislature to fill the gap now existing in N. J. S. A. 40:69A-160, failure on the part of this court to interpolate a provision which will complete the legislative pattern could well result in an attack upon section 180 on constitutional grounds. The validity of a statute must be supported whenever possible. To say that there need not be a run-off election in the specific instances recited in the proviso of section 160, but that such an election must be held where seven or nine councilmen-at-large are to be elected, is to set np a discriminatory classification.
One need only recall chapter 24 of the Laws of 1956 wherein the Legislature provided that in a regular municipal election in any municipality which had adopted Mayor-Council Plan A (N. J. S. A. 40:69A-31 to 48) or Mayor-Council Plan D (N. J. S. A. 40:69A-61 to 67) of the Paulkner Act, the candidates receiving the greatest number of votes cast shall be elected to the respective offices. In Batistich v. Brennan, 88 N. J. Super. 84 (1965), we held such an attempt to except these municipalities from the majority vote and runoff provisions of the Faulkner Act unconstitutional as special legislation. Vre said there was no rational relation between the class created and the object of the law, in that there was no substantial difference in government, population or otherwise between Mayor-Council Plan A and Plan D municipalities, and the other municipalities in which run-offs were required. Cf. Gangemi v. Rosengard, 44 N. J. 166 (1965).
Failure to read the Faulkner Act as a unitary whole and its provisions as being in pari materia would result in a similar declaration of unconstitutionality. I am unwilling to take *412that step in light of the obvious pattern and purpose of the act as concerns exemption from run-off elections.
For these reasons I respectfully dissent from the majority view.